                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              8:19-CR-65

vs.
                                               MEMORANDUM AND ORDER
JOSE MENA-VALDEZ,

                   Defendant.


       The defendant objects (filing 41) to the Magistrate Judge's findings and
recommendation (filing 40) recommending that his motion to suppress (filing
28) be denied. The Court conducted a de novo review of the motion to suppress,
pursuant to 28 U.S.C. § 636(b)(1). The Court concurs in the Magistrate Judge's
factual findings and legal analysis.
       Specifically, the Court agrees with the Magistrate Judge's conclusion
that the initial search of the defendant's vehicle was justified by probable cause
to believe further evidence of an open container violation would be discovered.
See United States v. Neumann, 183 F.3d 753, 756 (8th Cir. 1999). Contrary to
the defendant's suggestion, see filing 42 at 2-3, the fact that police had already
seen evidence of an open container violation strengthens, rather than weakens,
the legal basis for continuing to search. See United States v. Burtton, 599 F.3d
823, 829 (8th Cir. 2010). The Court is aware of no authority for the
counterintuitive proposition that a search supported by probable cause must
be discontinued because some evidence of a crime was found.
       The Court further agrees with the Magistrate Judge's conclusion that,
with    probable   cause   to   arrest   the   defendant    for   possession    of
methamphetamine, the subsequent search of the impounded vehicle was
constitutionally permissible. See United States v. Bettis, No. 18-2407, 2020 WL
110759, at *4-5 (8th Cir. Jan. 10, 2020). The Court therefore finds the
defendant's objection to be without merit, and will adopt the Magistrate
Judge's findings and recommendation.


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            40) are adopted.


      2.    The defendant's objection (filing 41) is overruled.


      3.    The defendant's motion to suppress (filing 28) is denied.


      Dated this 16th day of January, 2020.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
